ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_03_FR.txt.                                                                                    47




          OPINION DISSIDENTE DE M. LE JUGE OWADA

[Traduction}

    Détermination de l"objel du différend indispensable à une décision sur les
 excepliolls préliminaires - Objel réel du différend consistant dans le traitement
 réservé par I"Allemagne aux biens Iiechlensteinois - Applicabilité aux biens
 liech/ens/einois de la convention sur le réglement - Portée de la limita/ion
ratione temporis à la compétence de la Cour prévue à l'alinéa a) de rarlicle 27
de la convention européenne sur le règlemenl pacifique des différends - Signi-
fication de l'expression «différends concernant desfàits ou sil1lations antérieurs
à l'entrée en vigueurJ! de la convention - Différence entre I"expression (dispu-
 tes relating to faets or situations» el I"expression «( disputes with regard 10 faets
 or situations» - Définirion des Iifaits ou situations donnanl naissance au dif~
férend» - Précédents cons/ilués par les affaires des Phosphates du Maroc, de
 la Compagnie d'électricité de Sofia et de Bulgarie et du Droit de passage sur
territoire indien - (1 Changement de position» de I"A llemagne constituant l'ori-
gine réelle du différend - Exception fondée sur fa limitalion ratione temporis
devant être rejetée - Ensemble des aulres exceptions préliminaires soulevées
par l'A lfemagne de van 1 être rejetées - C0l11pélence de la Cour pour connaître
de la requête du Liechtenstein dellant êlre reconnue.

   Je ne puis, à mon grand regret, m'associer à la conclusion à laquelle la
Cour est parvenue dans son arrêt, à savoir qu'elle n'a pas compétence
pour connaître de la présente affaire postulant à cet effet que la deuxième
exception préliminaire d'incompétence soulevée par l'Allemagne doit être
retenue. Dans le souci de préciser les motifs de mon désaccord, je voudrais
exposer mes propres vues sur certaines des principales questions en cause.


                   1. NATURE FONDAMENTALE DU DIFFÉREND

  1. Cette affaire a ceci d'unique que le demandeur et le défendeur sont
dans des logiques parfaitement antagonistes. Leurs thèses respectives
reposent sur des appréciations distinctes de l'objet du différend qui les
oppose et de la nature exacte du motif d'action du demandeur.
  2. Cette différence dans la manière qu'ont les Parties de définir la
nature fondamentale du différend constitue sans conteste l'un des aspects
majeurs en l'espèce, dans la phase préliminaire actuelle consacrée aux
exceptions soulevées par le défendeur. L'une des questions essentielles
que la Cour est appelée à trancher est donc, à ce stade, celle de savoir
quel est l'objet du différend - question pertinente pour la plupart, sinon
pour l'ensemble, des exceptions préliminaires soulevées par l'Allemagne
en l'espèce. Plus spécifiquement, la Cour doit définir sa position sur ce
point dans le cadre de l'examen des deux exceptions sur lesquelles elle a
choisi de se prononcer dans son arrêt: la première, relative à la question

                                                                                  45

                    CERTAINS BIENS (OP. mss. OWADA)                       48

de savoir s'il existe ou non un différend entre les Parties, et la deuxième,
qui concerne la limitation à sa compétence ratiOlle temporis.

  3. Dans sa requête introductive d'instance, le Liechtenstein soutient
que:
    «a) par sa conduite concernant des biens appartenant au Liechten-
        stein [confisq ués en Tchécoslovaquie en application des « décrets
        Benes» de 1945], l'Allemagne, en 1998 et depuis lors, n'a pas
        respecté les droits du Liechtenstein à l'égard des biens en ques-
        tion;
     b) en n'indemnisant pas le Liechtenstein et/ou ses ressortissants
        pour les pertes qu'ils ont subies, [' Allemagne viole les règles du
        droit international» (requête du Liechtenstein, par. 25).

  4. A l'appui de cette affirmation, le demandeur avance entre autres les
argumen ts sui van ts:
       «En droit international, compte tenu de la neutralité du Liech-
    tenstein et de l'absence d'un quelconque lien entre le Liechtenstein et
    la guerre menée par l'Allemagne, tout bien du Liechtenstein qui peut
    avoir été touché par les mesures d'une puissance alliée ne pouvait
    pas être considéré comme «saisi au tjtre des réparations ou des res-
    titutions, ou en raison de l' éla t de guerre».» (Ibid., par. 9.)
       «Après la conclusion de la convention sur le réglement [de 1952],
    il était en conséquence entendu, entre l'Allemagne et le Liechten-
    stein, que les biens appartenant au Liechtenstein n'étaient pas soumis
    au régime de la convention.» (Ibid., par. 10.)
       «La République fédérale d'Allemagne a changé d'attitude en 1998
    à la suite d'une décision rendue le 28 janvier de cette année-là par la
    Cour constitutionnelle fédérale [dans une affaire concernant une toile
    de maître qui faisait partie des biens appartenant au Liechtenstein
    saisis en 1945 en application des « décrets BeneS »].» (Ibid., par. 17.)
       «Le Liechtenst.ein ... a protesté auprès de \' Allemagne en faisant
    valoir que cette dernière traitait comme allemands des avoirs qui
    appartenaient à des ressortissants du Liechtenstein ... L'Allemagne a
    rejeté cette protestation ct, au cours de consultations ultérieures, il
    est clairement apparu que l'Allemagne adopte désormais pour posi-
    tion que les a vairs du Liechtenstein dans leur ensemble ont été «sai-
    sis au titre des réparations ou des restitutions, ou en raison de l'état
    de guerre» au sens de la convention.»), (Ibid., par. 19.)
   5. Le Liechtenstein soutient qu'(, [i]1 existe par conséquent un diffërend
d'ordre juridique entre le Liechtenstein et l'Allemagne en ce qui concerne
les obligations de cette dernière vis-à-vis des biens appartenant au Liech-
tensteil1>)' et que «[crest ce différend qui fait l'objet de la ... requête»
(ibid., par. 20).

                                                                          46

                        CERTAINS BIENS (OP. DlSS. OWADA)                                 49

   6. A l'appui de sa première exception préliminaire, selon laquelle il n'y
a pas de différend juridique l'opposant au Liechtenstein, le défendeur
plaide que le «changement de position allégué [par le Liechtenstein] et
présenté comme ayant conduit à un désaccord sur un point de droit n'a
jamais eu lieu» el qu'«on ne peut déceler aucun désaccord sur un point
de droit ou de fait entre l'Allemagne et le Liechtensteill) (CR 2004/24,
p. 21, par. 42). Evoquant la confiscation de certains biens liechtensteinois
par la Tchécoslovaquie, en application des «décrets Benes», le défendeur
soutient que
     «[i]l n'y a pas de diftërend opposant le Liechtenstein et l'Allemagne
     au sujet de la licéité des saisies tchécoslovaques. Le différend oppose
     plutôt le Liechtenstein et ]'Etat ou les Etats successeur(s)
     de l'ancienne Tchécoslovaquie.» (Exceptions préliminaires de l'Alle-
     magne, vol. 1, troisième partie, chap. 1, section 1, D, p. 42, par. 60.)
Le défendeur affirme «qu'il est impossible de formuler le prétendu diffé-
rend entre le Liechtenstein et l'Allemagne d'une façon qui parvienne
effectivement à le distinguer du véritable différend l'opposant à la Répu-
blique tchèque» (CR 2004124, p. 21, par. 43).
   7. Le Liechtenstein allègue quant à lui que (d'Allemagne ... plaid[e]
une affaire qui n'est pas celle dont [la Cour est] saisi[e]», alors que sa
thèse consiste à affirmer que
     «l'Allemagne est in ternationalemen t responsable d ' avoir violé la
     neutralité et la souveraineté du Liechtenstein en permettant que des
     avoirs de cet Etat soient, pOUf la première fois en 1995, traités
     comme des avoirs allemands à l'étranger aux fins de la convention
     sur le règlement» 1.
Le Liechtenstein soutient catégoriquement que l'objet de l'affaire ne
réside ({ ni d ans la licéité des décrets Benes», «ni dans le différend oppo-
sant le Liechtenstein à la Tchécoslovaquie ... au sujet de biens apparte-
nant au Liechtenstein et à ses ressortissants» (CR 2004/25, p. 12; les
italiques sont dans l'original).
   8. Ainsi, dans l'exposé de leurs positions respectives concernant
«l'objet du différend)} en l'espèce, les Parties non seulement emploient
des termes dissemblables, mais, de surcroît, traitent de questions dis-
tinctes. Il n'est guère besoin de préciser que c'est à la Cour qu'il revient
en dernier lieu de définir l'objet des différends dont elle est saisie.
Néanmoins, il va de soi que l'Allemagne étant partie défenderesse
dans une affaire introduite à son encontre par le Liechtenstein, c'est

   • Convention sur le règlement de questions issues de la guerre et de l'occup~lÎon, signée
le 26 mai 1952 il Bonn par les Etats-Unis d'Amérique, le Roy~ume-Uni, la France et la
République fédérale d'Allemagne (telle que modifiée par l'annexe IV au protocole sur la
cessation du régime d'occupation dans la République /ëdérale d'Allemagne, signé à Paris
le 23 octobre 1954) (ci-après dénommée la «convention sur le règlement»).


                                                                                         47

                    CERTAINS BIENS (or. mss. OWADA)                        50

dans les conclusions de ce dernier qu'est à rechercher la formulation des
demandes sur lesquelles la Cour doit statuer (voir Droit de passage sur
territoire indien, fond, arrél, C. /. l. Recueil 1960, p. 27).

   9. Plus précisément, en l'affaire de la Compétence en matière de péche-
ries (Espagne c. Canada), dans laquelle les parties convenaient de l'exis-
tence entre elles d'un différend sans pour autant le qualifier de la même
manière, la Cour a indiqué ce qui suit:
      «Aux fins d'identifier sa tâche dans toule inslance introduite par
    un Eta! contre un aulre. la Cour commence par examiner la requête
    (voir 1nterhandel, exceptions préliminaires, arrêt, C /. l. Recueil 1959,
    p. 21; Droit de passage sur territoire indien, fond, arrêt,
    C /.1. Recueil 1960, p. 27; et Essais nucléaires (Australie c. France),
    arrêt, C/.l. Recueil 1974, p. 260, par. 24). Toutefois, il arrive que
    des incertitudes ou des contestations surgissent quant à l'objet
    réel du différend dont la Cour est saisie ou à la nature exacte des de-
    mandes qui lui sont soumises. En pareil cas, la Cour ne saurait s'en
    tenir aux seuls termes de la requête ni, plus généralement, s'estimer
    liée par les affirmations du demandeur.


       Il incombe à la Cour, tout en consacrant une attention particulière
    li la formulation du dijjërend utilisée par le demandeur, de définir
    elle-même, sur une base objective, le différend qui oppose les parties,
    en examinant la position de l'une et de l'autre.» (Compétence de la
    Cour, arrêl, Cl.l. Recueil 1998. p. 448, par. 29-30; les italiques sont
    de moi.)
   10. Un examen attentif, mené à la lumière du principe énoncé dans ce
précédent, des définitions divergentes données de l'objet du différend par
le demandeur et le défendeur semble faire clairemenl ressortir que, en
l'espéce, le différend a pour objet la responsabilité internationale encou-
rue par l'Allemagne pour avoir assimilé des biens liechtensteinois à ,<des
avoirs allemands à l'étranger ou ... autres biens saisis au titre des répara-
tions ou des restitutions, ou en raison de l' éta t de guerre » (ci-après
dénommés «avoirs allemands à l'étranger ou autres biens») aux fins de la
convention sur le règlement. Sur ce point, je m'associe donc à la conclu-
sion de la Cour selon laquelle
    « l'objet du différend est de savoir si, en appliquant l'article 3 du cha-
    pitre sixième de la convention sur le règlement à des biens Iiechten-
    steinois confisqués par la Tchécoslovaquie en 1945 au titre des décrets
    Benes, l'Allemagne a violé les obligations qui lui incombaient envers
    le Liechtenstein et, dans l'affirmative, de déterminer quelle serait la
    responsabilité internationale de l'Allemagne» (arrêt, par. 26).
   11. La question de savoir s'il est possible d'établir le bien-fondé de la
thèse du Liechtenstein telle que citée au paragraphe 4 ci-dessus, et en par-

                                                                           48

                     CERTAINS BIENS (OP. DJSS. OWADA)                      51

ticulier de l'allégation selon laquelle l'Allemagne aurait opéré dans ce
contexte un changement de position, reléve sans conteste du fond de
l'affaire. Lorsque la Cour constate que «les griefs formulés en fait et en
droit par le Liechtenstein contre l'Allemagne sont rejetés par cette der-
niére» et que, «[d]u fait de ce rejet, il existe un différend d'ordre juri-
dique» (arrêt, par. 25) entre les Parties, elle ne préjuge pas du bien-fondé
de ces «griefs». La seule question que la Cour doive trancher, à ce stade de
la procédure exclusivement consacré aux exceptions préliminaires soule-
vées par le défendeur, est celle de savoir si, aux fins de fonder sa compé-
tence, il existe bien un différend juridique entre les Parties sur ce point.



 II. LA QUESTION DES «DIFFÉRENDS CONCERNANT DES FAITS OU SITUATIONS»

    12. S'étant ainsi prononcée sur la question de savoir s'il existe, en
 l'espéce, un différend juridique entre les Parties et quel en est l'objet, la
 Cour doit, au moment d'examiner la question soulevée dans la deuxième
 exception préliminaire du défendeur, s'en tenir à la définition de l'objet
 du différend à laquelle elle est parvenue. La question ainsi soulevée est de
savoir si le différend tel que l'a défini la Cour reléve de la corn pétence
 ralùme temporis de celle-ci en vertu de l'alinéa a) de l'article 27 de la
 convention européenne pour le règlement pacifique des différends du
 29 avril 1957.
    13. Préalablement à l'examen des faits en cause, il convient toutefois
 d'analyser le sens de la disposition énoncée à l'alinéa a) de J'article 27 de
 la convention, qui soustrait à la compétence que cette dernière confère à
 la Cour les «différends concernant des faits ou situations [rela ring to
lacts or si/ua/ions} antérieurs à l'entrée en vigueur de la[dite] convention
 entre les parties au différend» (les italiq ues sont de moi).
    14. La base de compétence est, dans toute affaire portée devant la
 Cour, l'instrument juridique qui lui confère cette compétence, qu'il s'agisse
 d'une déclaration unilatérale d'acceptation de sa juridiction obligatoire
 ou de la clause compromissoire d'un traité bilatéral ou multilatéral pré-
 voyant que soit porté devant la Cour tout différend relatif à son applica-
 tion. Chaque instrument juridique invoqué comme base de compétence
 de la Cour dans une affaire appelle un examen distinct.
    15. La question peut aussi se poser de savoir si les termes employés à
 l'alinéa a) de l'article 27 de la convention européenne pour le règlement
 pacifique des différends doivent s'interpréter différemment de l'expres-
 sion plus courante utilisée dans certaines autres affaires soumises à la
 Cour. A titre d'exemple, indiquons que, dans l'affaire des Phosphates du
 Maroc portée devant la Cour permanente de Justice internationale, l'in-
 strument juridique en question, la déclaration française d'acceptation de
 la juridiction obligatoire de la Cour, en date de 1930, employait l'expres-
 sion «tous les différends qui s'élèveraient après la ratification de la pré-
 sente déclaration au sujet des situations ou desfails [with regard ta situa-

                                                                           49

                         CERTAINS BIENS (OP, DISS. OWADA)                                52

lions or facts} postérieurs à cette ratification}) (Phosphates du Maroc,
arrêt, 1938. C P.J. 1, série AIB na 74, p. 22; les italiques sont de moi).
Dans l'atTaire de la Compagnie d'électricité de Sofia el de Bulgarie, éga-
lement examinée par la Cour permanente, l'instrument juridique était la
déclaration d'adhésion de la Belgique à la disposition facultative du Sta-
tut de la Cour, qui utilisait une formulation semblable: «tous les diffé-
rends qui s'élèveraient après la ratification de la présente déclaration au
sujet de situations ou de faits [wilh regard to sÎtuations or facts] posté-
rieurs à cette ratification» (Compagnie d'électricité de Sofia et de Bulga-
rie. arrét, 1939, CP. J.!. série AI B n" 77, p, 81; les italiq ues sont de moi).
 Dans une autre affaire qui, devant la présente Cour cette fois, soulevait
cette même question du champ d'application de la limitation ratione tem-
paris à la compétence de la Cour - l'affaire du DroÎt de passage - , l'in-
strument juridique était également une déclaration d'acceptation de la
juridiction de la Cour permanente de Justice internationale, celle de
l'Inde, en date du 28 février 1940. Là encore, le même libellé était
employé [dans la version anglaise], cette acceptation ne couvrant que les
«différends nés après le 5 février 1930, concernant des situations ou des
faits [\Vith regard to situations or facls] postérieurs à ladite date» (Droit
de passage sur territoire indien, exceptions préliminaires, arrêt,
 C!.J. Recueil 1957, p. 151; les italiques sont de moi).
   16. La formulation [employée dans la version anglaise] de"l'alînéa a)
de l'article 27 de la convention européenne pour le règlement pacifique
des différends n'est, quant à elle, pas la même. Enonce sous la forme
d'une clause compromissoire d'un instrument multilatéral, l'article 27 de
la convention limite, à son alinéa a), le champ de compétence ratione
temporis de la Cour internationale de Justice dans les termes suivants:
         «Les dispositions de la présente convention ne s'applîquent pas:
     a) aux différends concernant des faits ou situations [relating to
        faet.l· or situations] antérieurs à l'entrée en vigueur de la présente
         convention entre les parties au différend.» (Les italiques sont de
         moi.)
   17. Un examen de la genèse de l'alînéa a) de l'article 27 de la conven-
tion au sein du Conseil de l'Europe, où elle fut finalement adoptée,
semble dès lors approprié, aux fins de déterminer si ses auteurs se sont dé-
libérément écartés de la formulation plus usuelle employée dans d'autres
instruments dans le dessein de produire un effet juridique différent. Au
stade de la rédaction de la convention, la (~proposition de la commission
des questions juridiques et administratives relatives à un acte européen de
règlemen t pacifique des différends» Z corn prenait une disposition relative
à la limitation ratione lemporis, appelée à être incorporée à l'acte en ques-


  2 Contenu en annexe, partie D, de la recommandation 36 (1952) rdative à l'institution
d'une cour européenne de justice et il. l'établissement d'un acte européen pour le règlement
pacifique des différends.

                                                                                         50


                     CERTAINS BIENS (OP. DlSS. OWADA)                        54

l'on puisse sans risque de se tromper conclure, ainsi que la Cour semble le
postuler - mais sans l'inférer d'une analyse détaillée - dans son arrêt,
que le libellé de la limitation ratione temporis employé dans ladite clause
de la convention européenne pour le règlement pacifique des différends
doit être considérè comme èquivalant aux formulations analogues des
autres instruments juridiques examinès dans les trois précédents arrêts de
la Cour, qui forment désormais la jurisprudence en la matière.



III. LES (<FAITS OU SITUATIONS» PERTINENTS DANS LE CADRE DU DIFFÉREND

   20. Ayant ainsi réglé la question d'une éventuelle distinction, en droit,
entre les différentes formulations employées dans plusieurs instruments
juridiques s'agissant de la question de la limitation rmÎone temporis, la
Cour doit maintenant s'employer à examiner quels sont, en l'espèce, les
«faits ou situations ayant donné naissance au différend»,
   21. Pour trancher la question de savoir quels sont les fai ts ou si tua-
tions devant être considérés comme ayant «donné naissance au diffé-
rend» dans les circonstances de l'espèce, il est impératif de s'appuyer sur
la définition de l'objet du différend telle que formulée par la Cour. J'ai
déjà indiqué, dans la première partie de mon opinion, que l'optique dans
laq uelle il convient d'aborder la présente affaire, tout particulièrement eu
égard aux prétentions du demandeur telles qu'énoncées dans sa requête,
consiste à poser que le différend qui nous occupe ici a pour objet le chan-
gement de position qu'aurait opéré l'Allemagne dans les années 1990
- et qui ressortirait d'une série de décisions rendues par ses tribunaux -
sur la question du traitemen t des biens Iiech tensteinois en tant qu' ({ avoirs
allemands à l'étranger ou autres biens» aux fins du paragraphe 1 de j'ar-
ticle 3 du chapitre sixième de la convention sur le règlement.
   22. Il est vrai que cette allégation n'a pa s été développée en détail par
le demandeur à ce stade de l'instance, tandis que le défendeur nie pure-
ment et simplement l'existence d'un tel changement de position. En réa-
lité, cette question n'aurait pu être définitivement tranchée par la Cour
que lors d'un examen circonstancié des faits au stade du fond. Néan-
moins, d'après les documents pertinents et les plaidoiries des Parties
devant la Cour, il est difficile de ne pas reconnaître que cette prétention
du Liechtenstein est davantage qu'une allégation qui ne saurait manifes-
tement être défendue, même primafacie, à la lumière des faits portés à la
connaissance de la Cour. Selon l'Allemagne, la jurisprudence de ses tri-
bunaux ne révèle aucun changement de position, ceux-ci ayant toujours
estimé que la convention sur le règlement faisait obstacle à ce qu'ils se
prononcent sur la licéité de toute mesure de confiscation prise aux 6ns
indiquées dans la convention sur le règlement (CR 2004/24, p. 15, par. 17).
Toutefois, un simple coup d'œil à cette jurisprudence (voir les affaires
énumérées dans les observations du Liechtenstein, annexe 1) nous apprend
que cette dernière affirmation pourrait ne pas être entièrement exacte.

                                                                             52

                        CERTAINS BIENS (OP. mss. OWADA)                               55

 Peut-être les tribunaux allemands se sont-ils toujours, dans les affaires
 mettant en cause l'application de la convention sur le règlement, estimés
 incompétents pour soulever le voile juridique jeté par les dispositions du
 paragraphe 1 de l'article 3 du chapitre sixième de la convention sur le
 règlement, et se sont-ils abstenus d'apprécier la licéité de mesures appli-
 quées à des biens qui étaient incontestablement des (ravoir.\" allemands à
 l'étranger». Ainsi que l'admet le défendeur lui-même (CR 2004/24, p. 13,
 par. Il), ]' affaire du Tableau de Pie ter van Laer portée devant le tribunal
 de Cologne fut la première à mettre en cause l'applicabilité me;ne de la
 convention sur le règlement aux biens liechtensteinois en tant qu'<iavoirs
 ou autres biens allemands à l'étrangef».

    23. La décision rendue en l'affaire AKU4 citée dans ce contexte par le
 défendeur pour étayer sa position (CR 2004/24, p. 15, par. 17) semble
 pouvoir être invoquée en tant que précédent établissant que ~~ [l'article 3
 du chapitre sixième de la convention sur Je règlement telle qu'amendée
 par l'annexe IV du protocole de Paris en date du 23 octobre 1954] ne
 confère ... pas [aux tribunaux allemands] le droit d'examiner cette ques-
 tion [l'applicabilité de la convention] conformément au droit allemand»
 (International Law Report, vol. 23 (1956), p. 23). Toutefois, la conclusion
 énoncée en ces termes est précédée d'une clause restrictive notable, ainsi
 libellée:

         «La seule condition qui doit ... être remplie pour que la compé-
      tence des tribunaux allemands soit exclue est que l'action en cause
      concerne un avoir saisi aux fins des réparations ou à l'une des fins
      énoncées au paragraphe 1 [de l'article 3].» (Ibid., p. 22.)


     Il apparaît donc que la décision rendue en l'affaire AKU, assortie de
  cette clause expresse, ne saurait faire jurisprudence sur le point ici en
  cause, à savoir le fait que les juridictions allemandes auraient toujours
  estimé que la convention sur le règlement leur interdisait d'examiner
  l'applicabilité même de la convention sur le règlement à des avoirs neutres.
     24. Dans cette mesure, à tout le moins, il semble donc indéniable que la
  position des tribunaux allemands en l'affaire du Tableau de Pieter l'an
  Laer, qu'incarnent la décision prise par la plus haute juridiction civile allc-
. mande, le Bundesgerichtshor, et celle rendue ultérieurement, le 14 janvier
  1998, par la Cour constitutionnelle fëdérale, laquelle, saisie d'un reco urs
  constitutionnel, a conclu que les biens liechtensteinois entraient dans le
  champ d'application de la convention sur le règlement, a eu pour effet de
  créer une nouvelle jurisprudence en appliquant un principe qui était peut-
  être établi en ce qui concernait les biens constituant incontestablement des

   4 Voir affaire AKU, arrêt de la Cour fédérale allemande de justice (Bundesgerichtshof)
du 13 décembre 1956 (II ZR 86/54); voir aussi Internalirmal Law Report, vol. 23 (1956),
p. 21-24; Neue Jurislische Wochenschrift, vol. 10, n° 6 (1957), p. 217.

                                                                                      53

                     CERTAINS BIENS (OP. DlSS. OWADA)                      56

«(Qvoirs allemands à l'étranger>J soumis au régime de guerre au au régime
des réparations de l'après-guerre par les puissances alliées ou autres à un
cas de figure nouveau mettant en jeu les biens neutres du Liechtenstein.
   25. La question de savoir si cette thèse du Liechtenstein relative au
changement de position alléguè de l'Allemagne dans les années 1990
résisterait à un examen des éléments de fait et de droit entrant enjeu dans
le cas du tableau de Pieter van Laer est bien sûr une question totalement
distincte, qui aurait dû faire l'objet d'une analyse scrupuleuse lors de
l'examen au fond de l'affaire. Qu'il suffise à ce stade préliminaire, consa-
cré à la compétence, de constater qu'à tout le moins les éléments sont
suffisants pour permettre de conclure que le différend n'est pas une
construction artificielle mais a un objet réel A la vérité, ce «-change-
ment» allégué «(de position de la part de l'Allemagne» ou, plus précisé-
ment, l'assimilation des biens liechtensteinois à des biens entrant dans le
champ d'application de l'article 3 du chapitre sixième de la convention du
règlement qu'aurait, à travers la décision de sa plus haute instance dans
les années 1990, opérée l'Allemagne, et qui ne saurait être examinée en détail
qu'au stade du fond, est la question clé dont l'analyse aurait permis de
trancher si c'est en cela que résident les «faits ou situations ayant donné
naissance au différend», auquel cas les conditions ratione temporis pré-
vues par la clause limitative de compétence de la convention européenne
pour le règlement pacifique des différends seraient satisfaites.


      IV. JURISPRUDENCE DE LA COUR CONCERNANT LES «FAITS OU
              SITUATIONS» AYANT DONNÉ LIEU AU DIFFÉREND

   26. L'existence d'un différend enlre le Liechtenstein et l'Allemagne
ayant été établie dans le corps même de l'arrêt, il incombe ensuite à la
Cour de déterminer si ce différend entre ou non dans le champ de la com-
pétence qu'elle tire des clauses compromissoires de l'alinéa a) de l'ar-
ticle 27 de la convention européenne pour le règlement pacifique des dif-
férends. Compte tenu de l'interprétation de l'expression «différends
concernan t des faits ou si tua tions» donnée ci-dessus (deuxième partie de
la présente opinion), la question qu'il incombe à la Cour d'examiner est
celle de savoir si ce différend concerne «des faits ou situations antérieurs
à l'entrée en vigueur de la ... convention entre les parties».
   27. L'analyse des trois affaires dans le cadre desquelles la Cour per-
manente de Justice internationale et la Cour internationale de Justice ont
été appelées à déterminer quels étaient les «faits ou situations ayant
donné naissance au différend:» met, me semble-t-il, en lumière la coexis-
tence dans la jurisprudence de deux manières d'aborder le problème:

1) l'une consistant à s'intéresser aux faits et situations qui constituent
   l'origine réelle du différend sans pour autant être la source des droits
   sur lesquels repose celui-ci; et
2) l'autre revenant à considérer le différend comme l'((ensemble» d'une

                                                                           54

                      CERTAINS RIENS (OP. mss. OWADA)                         57

   séquence d'événements, et à s'intéresser aux faits et situations qui, en
   tant que derniers maillons de cette chaîne, cristallisent le différend.
La première de ces approches met l'accent sur une question qui touche au
fond et consiste à identifier la cause réelle du différend, tandis que la
seconde s'intéresse à l'aspect formel du processus de cristallisation du dif-
férend, en cherchant à déterminer à quel moment un fait ou une situation
en vient à constituer j'élément critique donnant, concrètement, naissance
à un différend.
   28. Ces deux démarches ~eprésentent toutefois deux manières de voir
une même situation, et ne s'excluent donc pas l'une l'autre. En réalité,
toutes deux mettent en valeur l'importance du Jien à la fois direct et étroit
entre le différend et les faits ou situations qui lui ont donné naissance.
L'écheveau rattachant le différend aux faits et situations qui lui ont
donné naissance revêt une telle importance qu'une autorité sur cette
question a écrit à ce propos:

        «En défini ti ve, cette distinction [entre la date à laquelle le diffé-
     rend a surgi et celle des faits et situations qui lui ont donné nais-
     sance] semble n'avoir guère de signification, en pratique, à tout le
     moins aux fins du processus de décision: une distinction entre date
     d'un différend et date des faits et situations au sujet desquels s'est
     élevé ce différend peut n'être que formelle.» (Shabtai Rosenne, The
     Time Factor and the Jurisprudence of the International Court of Jus-
     tice, p. 40.)
   29. 11 me revient donc d'analyser, au travers des trois précédents men-
tionnés, comment la jurisprudence démêle cet écheveau dans une situation
concrète, et de voir comment cette jurisprudence doit être appliquée aux
faits de l'espèce. Dans l'affaire des Phosphates du Maroc, l'Italie avait for-
mulé des griefs à l'encontre de la France, affirmant que celle-ci avait, par
une série de décrets, privé de certains droits des ressortissants italiens dans
l'industrie des phosphates marocaine. Les dècrets étaient antèrieurs à la
date critique découlant de la déclaration faite par la France en vertu de la
clause facultative; toutefois, l'Italie avait fait valoir que l'on se trouvait en
présence d'une illicéité s'étant perpétuée, laquelle ne s'était perfectionnée
qu'avec certains actes postérieurs à cette date. Ayant déclaré que « [des]
situations ou des faits postérieurs à la ratification [de la déclaration faite
en vertu de la clause facultative] ne déterminent la juridiction obligatoire
que si c'est à leur sujet que s'est élevé le différend" (les italiques sont de
moi), la Cour permanente de Justice internationale a conclu que
     (( [o]n ne saurait reconnaître une telle relation entre un différend et
     des éléments postérieurs qui supposent l'existence ou qui ne com-
     portent que la corifirmation ou le simple développement de situations
     ou de faits antérieurs, alors que ceux-ci constituent les véritables élé-
     ments générateurs du dJjjërend» (Phosphates du Maroc, arrêt, 1938,
     CPJ.!. série AIE n° 74, p. 24; les italiques sont de moi)"

                                                                              55

                     CERTAINS RIENS (OP. mss. OWADA)                        58

   30. Se fondant sur ce dictum, l'Allemagne soutient en l'espèce que les
actes postérieurs à 1980, et notamment les décisions de ses tribunaux,
n'ont constitué que la confirmation ou le développement de situations ou
de faits remontant aux années 1940 et 1950, à savoir les décrets Benes
de 1945 et la convention sur le règlement de 1952.
   31. Tl est toutefois établi que la convention sur le règlement en tant que
telle, avec sa référence aux «avoirs allemands à l'étrangef)), n'a engendré
aucun différend avec le pays neutre qu'était le Liechtenstein. li est égale-
ment établi que, avant de statuer en l'affaire du Tableau de Pie-
1er van Laer, les tribunaux allemands n'avaient jamais appliqué aux
avoirs liechtcnsteinois les dispositions de cette convention. C'est donc
dans le contexte d'un nouvel état de fait survenu au cours des années 1990,
qui constituerait non pas une «confirmation ou [un] simple développe-
ment de situations ou de faits antérieurs» (Phosphates du Maroc, arrêt,
1938, C.P.J.I. série AIB nO 74, p. 24), mais une «situation juridique nou-
velle), qu'est apparu un différend concret entre l'Allemagne ct le liech-
tenstein.
   32. Dans l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie
soumise à la Cour permanente de Justice internationale, le défendeur, la
Bulgarie, invoquait la clause dite de «double exclusioll» (ou «fonnule
belge») de la déclaration tàite par la Belgique en vertu de la clause facul-
tative. Le défendeur soutenait que la situation à l'origine du différend
avait été créée par les sentences du Tribunal arbitral mixte belgo-bulgare,
et spécialement par la formule concernant la fixation des tarifs qu'avaient
établie ces sentences, antérieures toutes dêux à la date critique de la décla-
ration. Les griefs formulés par le demandeur, la Belgiqüe; contre l'appli-
cation par les autorités bulgares de cette fonnule touchaient, selon lui, au
fonctionnement de ceBe-ci et la plaçaient au centre de la discussion.
   33. La Cour a rejeté l'argument du défendeur sur ce point en se réfé-
rant à ce qu'elle avait dit en l'affaire des Phosphates du Maroc, et en indi-
quant que
     «[I]es situations a u les rai ts qui doivent être pris en considération au
     point de vue de la juridiction obligatoire acceptée dans les tennes de
     la déclaration belge sont uniquement ceux qui doivent être considé-
     rés comme générateurs du différend» (Compagnie d'électricité de
     Sofia et de Bulgarie, arrêt, 1939, CP.]'/' série AIB n° 77, p. 82; les
     italiques sont de moi).
La Cour a ajouté:
       «lI est vrai qu'un différend peut présupposer l'existence d'une
    situation ou d'un fait antérieur, mais il ne s'ensuit pas que le diffé-
    rend s'élève au sujet de cette situation ou de ce fait. Il faut que la
    situation ou le fait au sujet duquel on prétend que s'est élevé le dif-
    férend en soit réellement fa cause,» (Ibid. ; les italiques sont de moi.)
La Cour a ainsi estimé qu'étaient au centre de la discussion et devaient
être considérés comme constituant les faits au sujet desquels le différend

                                                                            56

                      CERTAINS BIENS (OP. mss. OWADA)                          59

s'était élevé (voir Compagnie d'électricité de Sofia et de Bulgarie, arrêt,
1939, CP.l./. série AIE nO 77) les actes ultérieurs reprochés par le Gou-
vernement belge aux autorités bulgares relativement à une application
particulière de la formule qui, en soi, n'avait jamais été contestée - à
savoir la décision de 1934 de l'Administration des mines de l'Etat bulgare
et les sentences des tribunaux bulgares de 1936 et 1937.

    34. La présente affaire affiche de toute évidence une forte similitude
avec celle de la Compagnie d'électricité de Sofia el de Bulgarie, en ce qui
a trait aux paramètres permettant d'analyser et de définir ce qui constitue
le fait générateur dans les circonstances de l'espèce. Dans la présente ins-
tance, il ne fait aucun doute que les décrets Benes et la convention sur le
règlement sont des facteurs qui sous-tendent le différend et le concernent
au sens factuel; aussi pourrait-on dire que le différend présuppose leur
existence. Pour autant, il ne s'ensuit pas que le différend se soit élevé au
sujet de ces situations ou de ces faits. Ce n'est qu'au moment où l'Alle-
magne aurait adopté sa nouvelle position - ses tribunaux appliquant,
dans le cadre de leurs décisions, la convention sur Je règlement à des
avoirs liechtensteinois - que serait né, aux yeux du Liechtenstein, un dif-
férend l'opposant à l'Allemagne.
     35. Dans l'affaire du Droil de passage, soumise à la présente Cour, le
demandeur -le Portugal- avait indiqué dans sa requête que l'objet du
différend était l'opposition de vues surgie entre l'Inde et lui-même quand,
en 1954, l'Inde s'était opposée à J'exercice du droit de passage permettant
au Portugal d'accéder à certaines enclaves portugaises en territoire indien.
Le défendeur - l'Inde - faisait quant à lui valoir que la Cour n'avait
pas compétence du fait de la réserve ratione remporis de sa déclaration en
vertu de la clause facultative, le différend étant la continuation d'un
conflit de vues sur ce droit de passage allégué reruon tant à 1818. Se
posaient également des questions d'interprétation de traités et de pratique
conventionnelle remontant à 1779. Ayant pris en considération ces fac-
teurs historiques complexes, la Cour est parvenue à la conclusion que
l'élément critique ayant donné naissance au différend était survenu en
1954, lorsque l'Inde s'était opposée à l'exercice du droit de passage du
Portugal. Ayant noté que le différend qui lui avait été soumis avait un
triple objet - à savoir 1) l'existence contestée d'un droit de passage au
profit du Portugal; 2) le manquement que l'Jnde aurait commis, en 1954,
à ses obligations concernant ce droit de passage; 3) le redressement de la
situation illégale résultant de ce manquement - , la Cour a déclaré que
({ [I]e différend [qui lui était] soumis ... n'a[vait] pu naître que lorsq ue tous
ses éléments constitutifs [avaient] existé», et parmi eux, ({les obstacles
que l'Inde aurait, en 1954, apportés à l'exercice du passage par le Portu-
gal» (Droit de passage sur territoire indien, fond, arrêt, CIl. Recueil
1960, p. 34; les italiques sont de moi). A ce titre, la Cour a conclu que
«[l]e différend tel qu'il [lui était] soumis ... n'a[vait] donc pu naître qu'en
 1954» (ibid., p. 34).
     36. Appliquant le principe consistant à rechercher l'origine du diffé-

                                                                               57


                     CERTAINS BIENS (OP. mss. OWADA)                      61

étayé l'existence d'une telle entente entre lui et l'Allemagne. Toutefois,
l'objet du différend soumis à la Cour étant de savoir si l'Allemagne a
violé les obligations internationales qui étaient les siennes en appliquant
la convention sur le règlement réservé aux biens liechtensteinois, cette
conclusion de la Cour sur le changement de position allégué ne semble
pas en soi décisive s'agissant d'établir si c'est au sujet du nouvel état de
fait qui serait ainsi survenu que s'est élevé le différend. La question de
savoir si un tel «changement de position» s'est produit, autrement dit, de
savoir si l'Allemagne s'est écartée de la position qu'elle avait jusqu'alors
maintenue au sujet de l'applicabilité de la convention sur le règlement, et
si sa responsabilité internationale se trouve de ce fait engagée, devait bien
évidemment être examinée avec attention en tant que point central de la
phase ultérieure de l'affaire, consacrée au fond.
   39. Sur ce dernier point, la Cour relève toutefois, dans son arrêt, ex
cathedra et sans réellement le motiver, que:
    «lorsqu'ils furent pour la première fois appelés à examiner une
    affaire portant sur la confiscation de biens Iiechtensteinois consécu-
    tive à la seconde guerre mondiale, les tribunaux allemands ne se
    trouvèrent pas face à une ({ situation nouvelle». La Cour considère
    que cette affaire, comme celles qui l'avaient précédée et avaient trait
    à la confiscation d'avoirs allemands cl l'étranger, était inextricable-
    ment liée à la convention sur le règlement. La Cour estime que les
    décisions rendues par les tribunaux allemands en l'affaire du Tableau
    de Pieter van Laer ne sauraient être dissociées de la convention sur le
    règlement ni des décrets BeneS, et qu'elles ne sauraient, en consé-
    quence, être regardées comme étant à l'origine ou constituant la
    cause réelle du diffërend entre le Liechtenstein et ]' Allemagne.»
    (Arrêt, par. 51; les italiques sont de moi.)
   40. La logique qui méne à cette conclusion est difficile à suivre,
puisque la question à trancher pour déterminer cc qui a constitué le fait gé-
nérateur du présent différend consiste précisément il. savoir si une distinc-
tion peut être établie, en droit, entre, d'une part, l'applicabilité de la
convention sur le règlement à des biens devant incontestablement être
considérés comme des «avoirs allemands à l'étrange!") (élément que le
demandeur ne conteste pas) et, d'autre part, son applicabilité il. des biens
neutres liechtensteinois en tant qu'«avoirs allemands il. l'étranger ou
autres biens» (un élément farouchement contesté par le demandeur -
cette contestation constituant la source de l'origine du différend).
   41. li est indéniable, comme la Cour l'affinne à juste titre dans son
arrêt, que les décisions rendues par les tribunaux allemands dans l'affaire
du Tableau de Pieter van Laer ne sauraient être dissociées de la conven-
lion sur le règlement ni des décrets BeneS. Il est néanmoins impossible
d'en infërer, ainsi que le fait la Cour dans son arrêt, qu'«[e]lles ne sau-
raient, en conséquence, être regardées comme étant à l'origine ou consti-
tuant la cause réelle du différend entre le Liechtenstein et l'Allemagne»
(ibid., par. 51; les italiques sont de moi). Il est incontestable que les

                                                                          59




         -----    -------




                     CERTAINS BIENS (OP. mss. OWADA)                        65

qu'il s'agisse pour lui de mieux établir les faits ou d'approcher les élé-
ments de droit à même de justifier la conclusion selon laquelle les déci-
sions des tribunaux allemands constituent un acte internationalement îIIi-
cite attribuable à l'Allemagne. Je n'en inférerais pas pour autant que la
requête du Liechtenstein n'a pas satisfait aux conditions minimales énon-
cées au paragraphe 1 de l'article 40 du Statut. La question de savoir si la
prétention du demandeur, étayée par les divers moyens de droit qu'il
invoque, aurait passé avec succès l'épreuve d'un examen rigoureux de la
Cour est une question entièrement distincte. Mais c'est là une question
sur laquelle la Cour n'était appelèe à se pencher de près qu'au stade du
fond.

     La cinquième exception préliminaire concernant l'absence d'une
                             tierce partie

   52. Dans sa cinquième exception préliminaire à la recevabilité de la
demande liechtensteinoise, l'Allemagne soulève la question de l'absence
d'une «tierce partie indispensable» et soutient que ce qui est au cœur de
la requête articulée par le Liechtenstein, c'est
     «la licéité ou l'illicéité des décrets BeneS; c'est-à-dire de décrets pris
     par un Etat dont [on peut constater] que son successeur n'est pas,
     aujourd'hui, présent à l'instance; ceci, non parce qu'il ne le pouvait
     pas mais parce qu'il ne le voulait pas» (CR 2004/24, p. 48, p. 130; les
     italiques sont dans l'original).
    53. S'autorisant de la jurisprudence de ln Cour en l'affaire de \'01'
monétaire pris à Rome en 1943, de 1954 (ci-après dénommée l'affaire de
1'(( Or monétaire))), l'Allemagne soutient que, afin de savoir si le Liech-

tenstein a droit à recevoir réparation au titre du préjudice qu'il aurait
subi, il faut d'abord déterminer si la Tchécoslovaquie a commis un fait
illicite à son égard. Pour cela, il faudrait - selon l'Allemagne - décider
si les décrets Benes étaient contraires au droit international. Sur la base
de cette règle dite de la "tierce partie indispensable» telle qu'établie par la
jurisprudence de l'Or monétaire, l'AUemagne cane/ut que "l'examen de la
licéité des saisies opérées par la Tchécoslovaquie constitue un préalable
indispensable à celui des faits illicites imputés par le Liechtenstein à
l'Allemagne» (CR 2004/24, p. 55, par. 144). Or, de son point de vue, la
Cour ne saurait, dans les circonstances de l'espèce, connaître des de-
mandes du Liechtenstein, qui l'obligeraient à statuer sur les droits et obli-
gations de la République tchèq ue en son absence et sans son consentement.


   54. Le Liechtenstein admet ne pas être en désaccord avec l'analyse de
la jurisprudence de la Cour proposée par l'Allemagne, d'où il ressort que,
«si les intérêts juridiques de l'Etat tiers constituent «l'objet même» du
différend dont la Cour e~t saisie et que J'Etat tiers est absent de la pro-
cédure, la Cour ne peut exercer sa compétence sur la question», et que

                                                                            63

                         CERTAINS BIENS (OP. mss. OWADA)                                   66
({ [l]es intérêts juridiques d'un Etat tiers constituent l'objet même du dif-
férend si ... la Cour n'est pas en mesure de se prononcer sur les demandes
qui lui sont adressées sans statuer au préalable sur les droits et obliga-
tions de l'Etat tiers») (CR2004/25, p. 51, par. 5).
     55. Appliquant ce principe à la situation concrète de l'espèce, le Liech-
tenstein se dèmarque pourtant du défendeur en affirmant
      ({ qu'il ... rèsulte aussi [de cette jurisprudence] que la Cour a non seu-
      lement le droit, mais aussi le devoir de se prononcer sur la requête,
      lorsque les droits d'un Etat tiers ne sont pas ({ l'objet même» de l'arrêt
      à intervenir, et quand bien même les intérêts de cet Etat tiers pour-
      raient être «touchés» 5 ou un « intérêt d'ordre juridique» pourrait
      être pour lui «en cause»6 ou si, comme dans l'affaire de Nauru, la
      décision de la Cour risquait d'«avoir des incidences sur la situation
      juridique des deux autres Etats concernés» 7» (CR 2004/25, p. 51).
   Selon le Liechtenstein, la présente instance relève de cette catégorie,
dans laquelle ni j'illicéité des décrets BeneS ni le droit de la Tchécoslova-
quie à des réparations de guerre ne sont en aucune manière «l'objet
même de la procédure». Si le Liechtenstein considère qu'il a été victime
des décrets Benes de 1945, qui ont entraîné la confiscation injuste des
avoirs liechtensteinois assimilés à tort à des bien allemands, il n'en pré-
tend pas moins que le différend qui l'oppose aux Etats successeurs de la
Tchécoslovaquie est tout à fait distinct de celui qui fait l'objet de la pré-
sente procédure.
   56. L'objet du différend tcl que déflni ci-dessus (voir l'arrêt, par. 26)
étant de savoir si, en appliquant l'article 3 du chapitre sixième de la
convention sur le règlement il des biens liechtensteinois confisquès par la
Tchècoslovaquie en 1945 au titre des décrets Benes, l'Allemagne a violé
les obligations qui lui incombaient envers le Liechtenstein, la thèse selon
laquelle la requête en question a trait il un différend dont les intérêts juri-
diq ues d'un Etat tiers constitueraient «j'objet même» se défend mala.isé-
ment. Si la moindre question se posait à cet ègard au vu de la nature
complexe des circonstances de l'espèce, elle aurait également pu être exa-
minée au fond conformément aux dispositions du paragraphe 7 de l'ar-
ticle 79 du Règlement de la Cour.


  La sixième exception préliminaire rdali)le à l'épuisement des recours
                                internes
  57. Dans sa sixième et dernière exception à la recevabilité de la
demande Iiechtensteinoise, l'Allemagne soulève la question du non-

  5  Or mané/aire pris à ROIIII' en 1943, arrêt, CIl. Recueil 1954, p. 32.
  6  Timor oriental (Portugal c, Australie), arrêt, ClJ Recueil 1995, p. !O4, par. 34,
  7 Certaines terres ri phosphates ri Nauru (Nauru c. AI/slralie). excepliolll; préliminaires.
arrêt, CI}, Reweil/992, p. 261, par. 55.

                                                                                           64

                     CERTAINS BIENS (OP. mss. OWADA)                       67

épuisement des voies de recours internes. Elle fait plus précisément valoir
que «les ressortissants du Liech tens tein qui ont été victimes de mesures
tchécoslovaques de confiscation n'ont pas épuisé toutes les voies de
recours internes en vue de recouvrer les biens dont ils ont été dépossédés
ou de réclamer une compensation» (CR 2004/24, p. 57). A cette al1é-
ga tion, le Liechtenstein oppose l' argumen t suivant leq ue] « [d]ans sa
requête, [il] a présenté des demandes à l'encontre de l'Allemagne en
son nom propre principalement, parce que la conduite de l'Allemagne a
directement porté atteinte aux droits du Liechtenstein en tant qu'Etat
souverain et en tant qu'Etat neutre pendant la seconde guerre mondiale»
(CR 2004/25, p. 43; les italiques sont de moi), et également «au nom de
ses citoyens) (ibid., p. 42).
   58. Le Liechtenstein plaide que la règle de l'épuisement des voies de
reCours internes ne s'applique qu'aux affaires de protection diplomatique,
et n'intervient pas lorsqu'un Etat a subi directement une violation, de la
part d'un autre Etat, de ses droits en tant qu'Etat souverain. Cette dis-
tinction, confirmée par la Cour dans les affaires de l' lnterhandel et de
l'EletlronÎca Sicula Sp.A. (ELSI) , est admise en principe par l'Alle-
magne; contestant qu'elle s'applique en l'espèce, celle-ci affirme qu'«on
ne perçoit nulle part quelque ingérence directe que ce soit dans les droits
souverains du Liechtenstein comme Etat» (CR 2004/26, p. 24). JI ne fait
aucun doute que l'obligation d'épuiser les voies de recourS internes ne
saurait constituer un obstacle procédural au volet des prétentions du
Liechtenstein dans lequel celui-ci allègue avoir subi un préjudice direct
imputable à l'A!lemagne du fait de sa conduite.
   59. En ce qui concerne les préjudices subis par des ressortissants du
Liechtenstein, l'Allemagne fait valoir que les intéressés <(fl'ont pas défendu
leurs droits devant les tribunaux de la Tchécoslovaquie lorsque la straté-
gie de confiscation a été mise en œuvre» (CR2004/24, p. 59, par. 151).
L'Allemagne affirme qu'elle est en droit d'invoquer, à sa décharge, cette
inaction des ressortissants du Liechtenstein concernés s'agissant de l'appli-
cation de la règle d'épuisement des recours internes, «parce que les me-
sures tchécoslovaques ont été les actes déterminants, privant les proprié-
taires de la jouissance de leurs biens» (ibid., p. 60, par. i 52).
   60. Voilà, en vérité, une bien étrange défense de la part de l'Allemagne
sur la question du non-épuisement des voies de recours internes s'agissant
d'une demande motivée non par la confiscation illicite d'avoirs de ressor-
tissants liechtensteinois opérée par les autorités tchécoslovaques, mais par
l'action illicite qu'auraient commise les autorités allemandes en assimilant
ces avoirs de ressortissants d'un pays neutre à des «avoirs allemands à
l'étranger et au tres biens» aux fins des répara tians de l'Allemagne. Compte
tenu de la nature des griefs liechtensteinois, le principe de l'épuisement de
ce type de recours devrait être examiné à la lumière de tous les recours
internes disponibles en Allemagne en la matière, el non de ceUX offerts en
Tchécoslovaquie en ce qui a trait aux mesures de confiscation.
   61. Sur ce point, le fait que la décision rendue par la Cour constitu-
tionnelle fédérale allemande en J'affaire du Tableau de Pieter van Laer

                                                                           65

                     CERTAINS BIENS (or. mss. OWADA)                      68
l'ait été en dernier ressort, dans le système judiciaire allemand, semble
déterminant. Compte tenu de sa nature, cette décision de la plus haute
instance allemande devrait être invoquée comme constituant l'élément
décisif permettant d'établir que les ressortissants liechtensteinois sont
effectivement forclos à épuiser les voies de recours internes pour se pour-
voir devant des juridictions allemandes au sujet de leurs biens, Ainsi,
cette affaire semblerait être de celles auxquelles s'applique la maxime
;( nul besoin d'épuiser les recours internes lorsqu'il n'existe aucun recours
à épUlsen;.
    62. Pour l'ensemble de ces raisons, j'en viens à ma conclusion finale,
qui est que la Cour a compétence pour connaître de la requête déposée
par la Principauté de Liechtenstein le 1cr juin 2001. C'est pourquoi, avec
tout le respect dû à la Cour, j'ai voté contre les conclusions énoncées dans
le présent arrêt à l'alinéa b) du paragraphe 1 et au paragraphe 2 du dis-
positif.

                                               (Signé) Hisashi OWADA.




                                                                          66

